                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 02, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             § CRIMINAL ACTION NO. 7:20-CR-355
                                                §
DAISY IIEANA ORTIZ                              §

           ORDER RESETTING FINAL PRETRIAL AND JURY SELECTION

       Due to the travel restrictions and health risks associated with the Covid-19 pandemic, the

Court finds that the failure to briefly continue this matter would likely make a continuation of

this proceeding impossible or result in a miscarriage of justice and, consequently, finds that the

ends of justice served by resetting this matter outweighs the best interest of the public and the

defendant in a speedy trial. Accordingly,

       IT IS HEREBY ORDERED that this matter (previously set for April 3, 2020) is hereby

reset for final pretrial on May 1, 2020, at 9:00 a.m. and jury selection on May 5, 2020, at 9:30

a.m. in the 9th Floor Courtroom, United States District Court, 1701 W. Business Highway 83,

McAllen, Texas.

       SO ORDERED this 2nd day of April, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




1/1
